


110 HR 3381 IH: Fair Pay for America’s Troops

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3381
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To terminate the national security waiver that has been
		  used to deny the payment of the high-deployment allowance to members of the
		  Armed Forces serving lengthy or numerous deployments since September 11, 2001,
		  and to extend the allowance to members who have been deployed since that date
		  in excess of the rotation frequencies for reserve component members of one year
		  mobilized to five years demobilized and for regular component members of one
		  year deployed to two years at the permanent duty station, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Pay for America’s Troops
			 Act.
		2.Activation of
			 high-deployment allowance for members of the Armed Forces and expansion of
			 allowance to cover deployments in excess of rotation frequencies
			(a)Termination of
			 national security waiverSubsection (f) of section 436 of title
			 37, United States Code, is amended to read as follows:
				
					(f)Inapplicability
				of national security waiverThe fact that the applicability of section
				991 of title 10 to a member is suspended under subsection (d) of that section
				may not be used to deny the payment of a high-deployment allowance to the
				member if the member otherwise satisfies the eligibility requirements of
				subsection
				(a).
					.
			(b)Removal of
			 discretion regarding rate of allowanceSubsection (c) of such
			 section is amended by striking determined by the Secretary concerned,
			 not to exceed $1,000 per month and inserting equal to $1,000 per
			 month.
			(c)Repeal of
			 Authority to Exclude Certain Duty AssignmentsSuch section is
			 further amended—
				(1)by
			 striking subsection (g); and
				(2)by redesignating
			 subsection (h) as subsection (g).
				(d)Violation of
			 rotation frequenciesSubsection (a)(2) of such section is
			 amended—
				(1)by striking
			 or at the end of subparagraph (B);
				(2)in subparagraph
			 (C)—
					(A)by striking
			 or at the end of clause (i);
					(B)by striking the
			 period at the end of clause (ii) and inserting ; or; and
					(C)by adding at the end
			 the following new clause:
						
							(iii)under a call or order to active duty for a
				period of more than 30 days that results in the member serving on active duty
				in excess of the rotation frequency for reserve component members of one year
				mobilized to five years demobilized; or
							; and
					(3)by adding at the
			 end the following new subparagraph:
					
						(D)in the case of a member of a regular
				component, is otherwise deployed in excess of the rotation frequency for
				regular component members of one year deployed to two years assigned to duty at
				the permanent duty station of the
				member.
						.
				(e)Retroactive
			 application
				(1)Effective
			 dateExcept as provided in
			 paragraph (2), the amendments made by this section shall take effect on the
			 first day of the first month beginning more than 20 days after the date of the
			 enactment of this Act. Service performed by members of the Armed Forces before
			 the effective date shall be counted for purposes of determining the eligibility
			 of members for the high-deployment allowance under section 436 of title 37,
			 United States Code, as amended by this section, on and after that date.
				(2)Retroactive
			 applicationOn the basis of
			 the information maintained pursuant to section 991 of title 10, United States
			 Code, regarding members of the Armed Forces deployed since September 11, 2001,
			 the Secretary of each military department shall pay a high-deployment allowance
			 under section 436 of title 37, United States Code, as amended by this section,
			 to each member of the Armed Forces for each month since that date through the
			 effective date specified in paragraph (1) during which the member satisfied the
			 eligibility requirements for the allowance under subsection (a) of such section
			 436. In the case of a member who is deceased as of the effective date specified
			 in paragraph (1), the high-deployment allowance shall be paid to the
			 next-of-kin of the member.
				
